Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-11, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nesichi et al. (US 2018/0098813) in view of Cohen et al. (US 2010/0211897) in view of Lin et al. (US 2020/0038124).
Regarding claim 1, Nesichi et al. (hereinafter Nesichi) discloses a method performed by one or more processors (Nesichi, [0080], “The above-described methods can be implemented in digital electronic circuitry, in computer hardware, firmware, and/or software…be a programmable processor, a computer, and/or multiple computers”), comprising:
generating a virtual operating room (OR) including virtual surgical equipment based on existing OR models and existing equipment models (Nesichi, [0079], “FIG. 5b shows an example of a two-dimensional screen shot of a virtual reality scene as viewed by the trainee in the virtual reality headset.  The medical procedure simulation is shown on a screen, with two bots in the operating room.  FIG. 5c shows an example of a screen shot of a virtual reality scene with a nurse bot in the operating room”. Fig. 5b illustrates a virtual operating room including virtual surgical equipment based on existing OR models and existing equipment models);

though Nesichi teaches the virtual OR; Nesichi does not expressly disclose “receiving sensor feedback”;
Cohen et al. (hereinafter Cohen) discloses receiving sensor feedback defining a physical room (Cohen, [0046], “the user of the room planning system 100 inputs the environment data through user interface 130.  For instance, the environment data may be retrieved from photographs, CAD drawings, etc. supplied by the user”. Retrieved photographs, CAD drawings, etc. supplied by the user are considered sensor feedback).
Cohen discloses updating a virtual OR and a virtual surgical equipment based on the sensor feedback (Cohen, [0047], “The user may then arrange the virtual object as desired in the virtual room space.  In other embodiments, the user may draw various virtual objects in the virtual room space via user interface 130”. In addition, in paragraph [0049], “If the system 100 is used to simulate a surgical procedure in an operating room… other medical devices or instruments to be used during the simulated surgical procedure.  Product data may include the product itself, product features, product packaging, and the like”).
Cohen discloses optimizing a layout of the virtual surgical equipment in the virtual OR (Cohen, [0050], “User interface 130 allows a user to select virtual products and arrange them in the virtual room space”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Cohen’s room planning function to rearrange Nesichi’s virtual surgical equipment. The motivation for doing so would have been a safe and efficient arrangement of products is achieved.
Furthermore, Nesichi as modified by Cohen is silent with respect to “a physical OR having physical equipment including a surgical robotic system within the physical OR”;
Lin) discloses a physical OR having physical equipment including a surgical robotic system within the physical OR (Lin, [0022], “Referring to FIG. la of the drawings, a surgical environment 10 includes a teleoperational medical system 11 for use in, for example, medical procedures including diagnostic, therapeutic, or surgical procedures… A medical instrument system 14 or an imaging system 15 may be operably coupled to a teleoperational manipulator (e.g. an arm) of the teleoperational assembly”. In addition, in paragraph [0026], “The number of medical instrument systems 14 used at one time will generally depend on the diagnostic or surgical procedure and the space constraints within the operating room among other factors”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lin’s a surgical environment a teleoperational manipulator (e.g. an arm) of a teleoperational medical system in the virtual reality operating room, as taught by Nesichi as modified by Cohen. The motivation for doing so would have been providing for safe and reliable operation of teleoperational systems when using an immersive display system.
Regarding claim 2, Nesichi discloses the existing OR model and the existing equipment models are retrieved from a database (Nesichi, [0088], “Information stored on a storage module can be maintained, for example, in a database (e.g., relational database system, flat database system) and/or any other logical information storage mechanism”).
Regarding claim 3, Nesichi discloses surgery type (Nesichi, [0070], “The type of medical procedure can be a surgery, diagnostic procedure using ultrasound and/or other imaging modalities, anesthesia, cardiovascular interventions, and/or emergency room treatments”).
Regarding claim 4, Nesichi as modified by Cohen and Lin with the same motivation from claim 1 discloses a number of robotic arms (Lin, Fig. 1a).
Regarding claim 5, Nesichi discloses a virtual patient is generated in the virtual OR, based on a patient model (Nesichi, [0030], “A patient (e.g., avatar or bot) to be operated on can also appear in the operating room scene”).
Regarding claim 6, Nesichi as modified by Cohen with the same motivation from claim 1 discloses a camera (Cohen, [0046], “the user of the room planning system 100 inputs the environment data through user interface 130.  For instance, the environment data may be retrieved from photograph, CAD drawings, etc. supplied by the user”. The photographs are captured by a camera).
Regarding claim 7, Nesichi as modified by Cohen and Lin with the same motivation from claim 1 discloses kinetic data of the surgical robotic system in the physical OR (Lin, [0026], “Each arm 12 of the teleoperational assembly may include a kinematic structure of one or more servo or non-servo controlled links.  The teleoperational arm 12 may also include a plurality of motors that drive inputs on the medical instrument system 14 or imaging system 15… Other motorized drive systems may move the distal end of the systems in multiple degrees of freedom, which may include three degrees of linear motion (e.g., linear motion along the X, Y, Z Cartesian axes) and in three degrees of rotational motion (e.g., rotation about the X, Y, Z Cartesian axes)”. The linear motion and rotational motion are considered kinetic data).
Regarding claim 10, Nesichi teaches the virtual OR; Nesichi as modified by Cohen with the same motivation from claim 1 discloses determining an improved geometry of the virtual room, the improved geometry including changes in a shape or a size of the virtual room (Cohen, [0031], “users may configure the layout of the virtual room space by manually inputting various parameters of the room space, including square footage, wall dimensions”).
Regarding claim 11, Nesichi teaches the virtual OR; Nesichi as modified by Cohen with the same motivation from claim 1 discloses risk of collision (Cohen, [0009], “the feasibility analysis may be based at least in part on safety constraints”).
Regarding claim 14, Nesichi teaches the virtual surgical equipment and the virtual OR; Nesichi as modified by Cohen with the same motivation from claim 1 discloses determining a compatibility score of a physical equipment for a physical room based on the virtual room based on compatibility factor including whether a sufficient clearance exists between the virtual equipment and virtual personnel (Cohen, [0056], “The feasibility analysis can also determine whether the arrangement of products present additional hazards, such as being placed in a location where a person might trip over the product”. The feasibility indicates a compatibility score (i.e., result));
Nesichi as modified by Cohen and Lin with the same motivation from claim 1 discloses the physical equipment for the physical OR (Lin, Fig. 1a).
Regarding claim 15, Nesichi teaches the virtual OR and the virtual surgical equipment, and storing into a database in computer memory (Nesichi, [0088], “Information stored on a storage module can be maintained, for example, in a database (e.g., relational database system, flat database system) and/or any other logical information storage mechanism”); Nesichi as modified by Cohen with the same motivation from claim 1 discloses the virtual room with the optimized layout of the virtual equipment (Cohen, [0047], “The user may then arrange the virtual object as desired in the virtual room space”).
Regarding claim 16, Nesichi discloses a system for generating a virtual operating room (OR) (Nesichi, Fig. 5b), comprising:
a virtual reality processor (Nesichi, [0080], “The implementation can, for example, be a programmable processor, a computer, and/or multiple computers”), configured to
Nesichi as modified by Cohen with the same motivation from claim 1 discloses a geometry of a physical OR (Cohen, [0057], “For instance, the environment data may be retrieved from photographs, CAD drawings, etc. supplied by a user”. In addition, in paragraph [0060], “the performance of a surgical operation in an operating room”);

The remaining limitation are similar in scope to the method recited in claim 1 and therefore are rejected under the same rationale.
Regarding claim 17, claim 17 recites function that is similar in scope to the method recited in claim 14 and therefore is rejected under the same rationale.
Regarding claim 18, claim 18 recites function that is similar in scope to the method recited in claim 10 and therefore is rejected under the same rationale.
Regarding claim 19, claim 19 recites function that is similar in scope to the method recited in claim 11 and therefore is rejected under the same rationale.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nesichi et al. (US 2018/0098813) in view of Cohen et al. (US 2010/0211897) in view of Lin et al. (US 2020/0038124), as applied to claim 1, in further view of Adato et al. (US 2020/0074402).
Regarding claim 8, Nesichi teaches a line of sight of a virtual camera in the virtual OR (Nesichi, Fig. 5b); Nesichi as modified by Cohen with the same motivation from claim 1 discloses camera data from a camera that has a location and a line of sight (Cohen, [0057], “the environment data may be retrieved from photographs, CAD drawings, etc. supplied by a user”); Nesichi as modified by Cohen and 
Adato et al. (hereinafter Adato) discloses camera data from the camera that has a location and a line of sight in a physical room corresponding to a location and a line of sight of a virtual camera in a virtual room (Adato, [0182], “upon selecting the "bakery" tab, GUI 1150 may present a near real-time display of the bakery of retail store 105…server 135 may update the near-real time display and the product list in response to new captured images and new information received from retail store 105”. The new captured images are considered camera data from a camera that has a location and a line of sight in a physical room. In addition, upon selecting the "bakery" tab, present a near real-time display of the bakery is considered corresponding to a location and a line of sight of a virtual camera in a virtual room).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Adato’s virtual shopping function to obtain Nesichi as modified by Cohen’s input images, as it could be used to achieve the predictable result of camera data from a camera that has a location and a line of sight in the physical OR corresponding to a location and a line of sight of a virtual camera in the virtual OR. The motivation for doing so would have been providing new ways for monitoring retail establishments using image processing and supporting sensors.
Regarding claim 9, Nesichi as modified by Cohen, Lin, and Adato with the same motivation from claim 8 discloses determining whether occlusion is present in the line of sight of the virtual camera; if the occlusion is present, modifying the location or the line of sight of the virtual camera to minimize or eliminate the occlusion (Adato, [0110], “The selected area may be within the field of view of image 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nesichi et al. (US 2018/0098813) in view of Cohen et al. (US 2010/0211897) in view of Lin et al. (US 2020/0038124), as applied to claim 1, in further view of Lovitt (US 2018/0324539).
Regarding claim 12, while Nesichi as modified by Cohen with the same motivation from claim 1 teaches the criteria; Nesichi as modified by Cohen and Lin does not expressly disclose “weighted based on importance”;
Lovitt discloses weighted based on importance (Lovitt, [0032], “television may be classified as low priority and doorbell may be categorized as medium priority, whereas baby monitor or fire alarm may be labeled as high priority”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Lovitt’s prioritize based on importance in the room planning system, as taught by Nesichi as modified by Cohen. The motivation for doing so would have been providing ability to analyze the feasibility of the room layout prior to physically arranging the room.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nesichi et al. (US 2018/0098813) in view of Cohen et al. (US 2010/0211897) in view of Lin et al. (US 2020/0038124), as applied to claims 1 and 16, in further view of Valentini (Interactive cable harnessing in augmented reality, 2011).
Regarding claim 13, Nesichi teaches the virtual OR; Nesichi as modified by Cohen and Lin does not expressly disclose “routing virtual cables”;
Valentini discloses routing virtual cables (Valentini, page 47, “The user can change the shape of the route by picking and moving (pushing and pulling) points, defining the position of the clips. The cable path has to be updated accordingly. Its modification has to be congruent to physics and mechanics and the type of constraints introduced with clips”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Valentini’s interactive sketching of a virtual cable in the room planning system, as taught by Nesichi as modified by Cohen. The motivation for doing so would have been allowing user to interact with the cable model in an actual 3D space, which is more natural and intuitive.
Regarding claim 20, claim 20 recites function that is similar in scope to the method recited in claim 13 and therefore is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272 - 7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KYLE ZHAI/               Primary Examiner, Art Unit 2612